COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  PEARL RESOURCES OPERATION CO.                  §               No. 08-19-00288-CV
  LLC, AND PEARL RESOURCES, LLC,
                                                 §                 Appeal from the
                        Appellants.
                                                 §                83rd District Court
  v.
                                                 §              of Pecos County, Texas
  TRANSCON CAPITAL, LLC,
                                                 §             (TC# P-7797-B-83-CV)
                        Appellee.
                                                 §

                                            ORDER

       This Court has received and filed Appellants’ notice of bankruptcy under Chapter 11 of the

Bankruptcy Code. Pursuant to 11 U.S.C. § 362, any further action in this appeal is automatically

stayed. Under these circumstances, and for administrative purposes, it is ORDERED that this

appeal is removed from the Court’s docket and abated. The appeal will be reinstated upon proper

motion showing that the stay has been lifted and specifying the action required by this Court.

       Accordingly, the appeal is abated.

       IT IS SO ORDERED this 6th day of March, 2020.
                                             PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.